JOANOS, Chief Judge.
Appellant, Darren Dwayne Smith, appeals the written judgment and sentence document, contending that he was adjudicated guilty of robbery, a second-degree felony, rather than “robbery with threat to uses [sic] a weapon,” a first-degree felony punishable by life. The state agrees that the cause should be remanded for correction of the scrivener’s error on the judgment form. We remand for correction of the written judgment.
The state concedes that the jury was instructed only on the offense of robbery, and that appellant was found guilty of robbery (without reference to a weapon). The guidelines scoresheet and the probation order list the convicted offense as robbery without a weapon. In view of the state’s concession of error, the cause is remanded with directions to correct the judgment to reflect the convicted offense as robbery, a second-degree felony, with omission of the reference to a weapon. Appellant need not be present for correction of this scrivener’s error.
BOOTH and WOLF, JJ., concur.